Filed 6/23/14 In re J.V. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT

In re J.V., a Person Coming Under the                                B252283
Juvenile Court Law.
THE PEOPLE,                                                          (Los Angeles County
                                                                      Super. Ct. No. NJ27070)
                   Plaintiff and Respondent,

         v.

J.V.,

                   Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
John C. Lawson, Judge. Affirmed.

         Bruce G. Finebaum, under appointment by the Court of Appeal, for Defendant and
Appellant.

         No appearance by Respondent.


                                       __________________________
        In October 2013 the juvenile court sustained a petition filed by the Los Angeles
County District Attorney’s office after finding that minor J.V., age 14, was a ward of the
court based on her habitual truancy. (Welf. & Inst. Code, § 601, subd. (b).) In addition
to the truancy allegations, the petition alleged that a School Attendance Review Board
(SARB) had determined that the available services were insufficient to correct her
behavior and that the minor also failed to comply after mediating the matter with the
district attorney’s office.
        J.V.’s school attendance counselor testified that J.V. missed 55 days of school
during the 2011-2012 school year, with 22 unexcused absences and 79 days of partial
attendance. The counselor’s testimony was based in part on teacher-prepared attendance
logs.
        The counselor testified that she sent a truancy warning letter to J.V.’s
grandmother, who was the girl’s caretaker. The counselor also spoke with the
grandmother about J.V.’s many unexcused absences. J.V. and her grandmother attended
an SARB meeting to discuss the girl’s repeated truancies, after which J.V. signed a
contract concerning her school attendance. When her truancy problems continued, the
matter was referred to the district attorney’s office for mediation, which eventually led to
the wardship petition being filed.
        The grandmother testified at the hearing and acknowledged that J.V. had a truancy
problem, but placed some of the blame on the school’s failure to address incidents where
J.V. was attacked by other students.
        The trial court struck from the petition allegations concerning truancies during the
Fall 2012 semester, sustained the remaining allegations, and placed J.V. home on
probation. J.V. filed a notice of appeal. On March 10, 2014, her appointed appellate
counsel filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436 in which no
issues were raised. Attached to the brief was a declaration from counsel stating that he
had reviewed the record, written to J.V., sent her a copy of the brief and the record, and
advised her of her right to file a supplemental brief within 30 days. That same day, we
sent J.V. a letter concerning her counsel’s inability to find any arguable issues and

                                              2
advised her of her right to file supplemental briefing. She did not file a supplemental
brief.
         We have examined the entire record and are satisfied that J.V.’s attorney has fully
complied with his responsibilities and that no arguable issues exist. (Smith v. Robbins
(2000) 528 U.S. 259; People v. Wende, supra, 25 Cal. 3d 436.)

                                       DISPOSITION

         The judgment is affirmed.




                                                          RUBIN, J.
WE CONCUR:




                BIGELOW, P. J.




                GRIMES, J.




                                              3